 



EXHIBIT 10.2 (b)
SENSIENT TECHNOLOGIES CORPORATION
(a Wisconsin Corporation)
2002 Stock Option Plan
 
RESTRICTED STOCK UNIT AGREEMENT

 
Grantee:
 
Grantee’s Address:
 
Grant Date:
 
Number of Restricted Stock Units:
 
Period of Restriction:

     Sensient Technologies Corporation, a Wisconsin corporation (the “Company”),
and the above-named Grantee hereby agree as follows:
     1. Grant of Restricted Stock Units. In consideration of the continued
employment of the Grantee for the periods herein defined, and in consideration
of the Grantee having entered into a Noncompetition, Nonsolicitation and
Confidentiality Agreement (or an agreement of similar purpose and effect,
however titled) prior to or contemporaneous with this Agreement, the Company
grants to the Grantee the number of Restricted Stock Units stated above upon the
terms and conditions set forth herein.
     2. Plan; Defined Terms. This grant of Restricted Stock Units is made
pursuant to the Company’s 2002 Stock Option Plan (the “Plan”) and is subject to
each and all of the provisions of the Plan. A copy of the Plan is attached to
this Agreement and is made a part hereof. All capitalized terms used in this
Agreement, including the terms set forth in the table above, have the meanings
assigned to them in this Agreement. Any capitalized terms that are not defined
in this Agreement are defined in the Plan. Certain other terms used in this
Agreement are also defined herein.
     3. Period of Restriction. The Period of Restriction shall be as stated
above.
     4. Restrictions. The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated during the Period of Restriction except
as provided in the Plan. The Restricted Stock Units shall become immediately
vested upon the termination of the Period of Restriction and the Company shall
issue Grantee one share of Stock for each Restricted Stock Unit which has become
vested.

1



--------------------------------------------------------------------------------



 



     5. No Tax Gross-Up. Grantee shall not be entitled to any tax gross-up as a
result of the lapse of restrictions under this Agreement.
     6. Termination of Employment.
          (a) In the event that the Grantee terminates his or her employment
with the Company because of normal retirement (under the terms of the Company’s
Employee Stock Ownership Plan (“ESOP”) in effect on the date of such termination
of employment (or on the date the ESOP is terminated if not then in effect)),
the Period of Restriction with respect to any Restricted Stock Units held by the
Grantee shall automatically terminate and the Company shall issue Grantee one
share of Stock for each Restricted Stock Unit which has become vested.
          (b) In the event that the Grantee terminates his or her employment
with the Company because of “early retirement” (under the terms of the ESOP in
effect on the date of such termination of employment (or on the date the ESOP is
terminated if not then in effect)) the Committee may, in its sole discretion,
waive the Period of Restriction and/or add such new restrictions to the
Restricted Stock Units as it deems appropriate.
          (c) In the event the Grantee terminates his or her employment with the
Company because of death or Disability during the Period of Restriction, the
Period of Restriction shall terminate automatically with respect to that number
of Restricted Stock Units (rounded to the nearest whole number) equal to the
total number of Restricted Stock Units granted multiplied by the number of full
months which have elapsed since the Grant Date divided by the maximum number of
full months of the Period of Restriction. All remaining Restricted Stock Units
shall be forfeited; provided, however, that the Committee may, in its sole
discretion, waive the restrictions remaining on all such remaining Restricted
Stock Units. “Disability” means the permanent and total inability, by reason of
physical or mental infirmity, or both, of the Grantee to perform the work
customarily assigned to him or her by the Company. The determination of the
existence or nonexistence of a Disability shall be made by the Committee based
on satisfactory medical evidence.
          (d) In the event the employment of the Grantee with the Company is
terminated by any reason other than death, Disability, normal retirement, or
early retirement prior to the expiration of the Period of Restriction, then the
Restricted Stock Units shall be automatically forfeited by the Grantee.
     7. Forfeiture of Restricted Stock Units and Repayment of Restricted Stock
Unit Value.
          (a) If, at any time after the Grant Date, the Grantee engages in any
act in violation of any agreement between Grantee and the Company (whether
executed prior to, simultaneous with, or after the date of this Agreement)
having the effect or purpose of prohibiting or restricting all or any of (A) the
disclosure by Grantee of confidential information obtained from the Company or
any subsidiary; (B) activities by the Grantee in competition with the Company or
any subsidiary; or (C) solicitation by the Grantee of customers of the Company
or any subsidiary in competition with the Company or any subsidiary (including,
without limitation, any agreement entitled “Noncompetition, Nonsolicitation and
Confidentiality

2



--------------------------------------------------------------------------------



 



Agreement”), or any amendment thereto or extension thereof or successor or
replacement agreement, then notwithstanding any other terms of this Grant:
               (i) If the Period of Restriction has not then expired, the
Restricted Stock Units shall automatically be forfeited by the Grantee; and
               (ii) If the Period of Restriction expired prior to the
termination date of the agreement referred to in the introductory portion of
this subparagraph (a), the Grantee shall be obligated to pay to the Company the
Restricted Stock Unit Value. “Restricted Stock Unit Value” shall mean the total
market value of the shares of Stock as determined based upon the closing price
of the Stock on the New York Stock Exchange on the expiration date of the Period
of Restriction.
          (b) Notwithstanding the foregoing, this Section 7 shall immediately
become null and void and of no further force and effect upon the occurrence of a
Change of Control.
     8. Tax Withholding. The Grantee may by written election, elect to pay all
or a portion of the federal, state and local withholding taxes arising in
connection with the lapse of restrictions on Restricted Stock, by electing to
(a) have the Company withhold shares of Stock to be issued in connection with
such benefit provided, however, that the amount to be withheld shall not exceed
the Company’s minimum statutory federal, state and local tax withholding
obligations for the Grantee (“Minimum Obligations”) associated with the
transaction, (b) have the Company withhold up to 50% of the shares of Stock to
be issued in connection with such benefit provided that the Grantee can
demonstrate that the Grantee holds previously owned shares of Stock (“Previous
Shares”) equal to the difference between the amount withheld and the Minimum
Obligations and that the Previous Shares have been held for a minimum of six
months and the Grantee agrees to hold the Previous Shares for at least six
months from the date of the lapse of restrictions, (c) deliver up to 50% of
other previously owned shares of Stock, having a Fair Market Value equal to the
amount to be withheld provided that the shares have been held by the Grantee for
a minimum of six months, or (d) pay the withholding amount in cash. The written
election must be made on or before the date as of which the amount of tax to be
withheld is determined. The Fair Market Value of fractional shares of Stock
remaining after payment of the withholding taxes shall be paid to the Grantee in
cash.
     9. Rights as Shareholder. Grantee shall not be entitled to vote or to
receive dividends until the Restricted Stock Units have become vested and shares
of Stock are issued to Grantee.
     10. No Right to Continued Employment. This Grant shall not confer upon
Grantee any right with respect to continuance of employment by the Company or
any subsidiary, nor shall it interfere in any way with the right of the Company
to terminate Grantee’s employment at any time.
     11. Designation of Beneficiary. The person designated by the Grantee as his
or her beneficiary or any successor designated by the Grantee in accordance
herewith (the “Beneficiary”) shall be entitled to the Restricted Stock Units as
to which the Period of Restriction has not expired, subject to Section 6(c)
hereof, after the death of the Grantee. The

3



--------------------------------------------------------------------------------



 



Grantee may from time to time revoke or change his or her Beneficiary without
the consent of any prior Beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Grantee’s death, and in no event shall any designation be effective as of a date
prior to such receipt. If no such Beneficiary designation is in effect at the
time of the Grantee’s death, or if no designated Beneficiary survives the
Grantee, or if such designation conflicts with law, the Grantee’s estate acting
through his or her legal representative, shall be entitled to the Restricted
Stock Units as to which the Period of Restriction has not expired, subject to
Section 6(c) hereof, after the death of the Grantee.
     12. Powers of the Company Not Affected. The existence of the Restricted
Stock Units shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or prior preference stock ahead of or affecting the
Company’s common stock or the rights thereof, or dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business or any other corporate act or proceeding, whether of a similar
character or otherwise.
     13. Interpretation by Committee. As a condition of the granting of the
Restricted Stock Units, the Grantee agrees, for himself and his legal
representatives or guardians, successors and assigns, that this Agreement shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this Agreement and any determination made by the Committee pursuant
to this Agreement shall be final, binding and conclusive.
     14. Severability. Wherever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.
     15. Waiver of Rights Under February 7, 2008 Grant. The Company and Grantee
agree that this Grant replaces the restricted stock grant to Grantee authorized
by the Committee on February 7, 2008. Grantee expressly waives any right to the
February 7, 2008 restricted stock grant.
     IN WITNESS WHEREOF, the parties have executed this Restricted Stock
Agreement, in duplicate, as of the date of grant shown above.

              SENSIENT TECHNOLOGIES CORPORATION
 
       
 
  By:    
 
            Vice President — Administration
 
       
 
Grantee
       

4